DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, are pending in this application.
Claims 21-39, are deleted.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3, 7, 14-15, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1, embraced both in-vitro and in-vivo procedures and the effective amount must be administered for reduction in proliferation of VS cells to occur. Reducing VS tumor growth, claim 3, is inherent in reducing proliferation of the cells.  Therefore, claims 2-3, are inherent in claim 1, and the claims fail to further limit the scope of claim 1.
 Claims 7, 14-15, fails to further limit the scope of claim 2.  Claim 2, is drawn to “treating a subject having vestibular schwannoma [VS]”, which implies the subject must have been diagnosed as having VS.  Therefore, claims 7, 14 and 15, are inherent in claim 2.  Also, claims 7 and 14-15, are duplicates.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-18, 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamberts, et al., J. Neurology, Neurosurgery and Psychiatry (1992), vol. 55, pp. 486-490.
Lamberts, et al., disclosed treating acoustic neuroma (VS) by administering 200mg of mifepristone daily for 12 months (abstract), wherein the tumor shrank considerably (cell proliferation reduced). Page 487, col. 2, ¶2 and subject 10.  The patient was diagnosed as having bilateral VS (multiple) and was not diagnosed with neurofibroma (table, pp. 486). Lamberts, et al., disclosed mifepristone also inhibit cell growth in tumor cell cultures (pp. 488, col. 2, ¶3).  See also the entire document. Since mifepristone is a commercial product available in tablet, administration is deemed oral and therefore systemic absent a showing to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-20, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lamberts, et al., J. Neurology, Neurosurgery and Psychiatry (1992), vol. 55, pp. 486-490.
Applicant claims a method of reducing the proliferation of VS cell, in-vivo or in-vitro, with mifepristone at a dose of 200mg daily.  The subject was diagnosed as having VS, which may be bilateral (multiple VS).  The multiple VS is neurofibromatosis 2 (NF2), schwannomatosis, or Carney complex. The subject may not be diagnosed with neurifibroma.  Applicant also claims routine and traditional administrations of drugs.
Determination of the scope and content of the prior art (MPEP 2141.01 
Lamberts et al., disclosed as set forth above under anticipatory rejection.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant claims additional multiple VS and other traditional administrations of drugs.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. KSR, 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  

Lamberts et al., disclosed patient 10 has bilateral acoustic neurinomas (loss of hearing in both ears). Hearing loss is associated with NF2 and bilateral schwannomas is present in 90% of NF2 patients, Asthagiri et al., PLos One (2012) vol. 7(9), e46132.  Schwannomas is commonly associated with NF2 and schwannomatosis (aka NF3), Wikipedia: https://en.wikipedia.org/wiki/Schwannomatosis, visited 4/12/21. Carney complex comprised cardiac myxomas and hyperpigmentation of the skin (lentiginosis, multiple schwannoma), Wikipedia: https://en.wikipedia.org/wiki/Carney_complex, visited 4/12/21.
Having known that NF2, schwannomatosis and Carney complex are multiple schwannoma, as set forth above, one of ordinary skill would have been motivated to claim them at the time the invention was made.  There is reasonable expectation of success because the inventions are in the same field of endeavor. The motivation for doing so and claiming well-known routine administration is to avoid the prior art.  
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant administering mifepristone as known in conventional techniques is not beyond the ordinary skill of a scientist. Such is deemed invention reasoning not of creativity. KSR, Supra. Therefore, the instant invention is prima facie obvious from the prior art and knowledge generally known in the art. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shaojia, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
April 13, 2021